Case 0:21-cr-60136-RAR Document 5 Entered on FLSD Docket 06/09/2021 Page 1 of 5
                                                                                           KS

                                                                                    Jun 8, 2021
                           U M TED STA TES D ISTR ICT C O U R T
                                                                                             MIAMI
                           SO UTH ER N D ISTR ICT O F FL O RIDA

                        CASE NO.ZI-6OI36-CR-RUIZ/STRAUSSIS)
                                      21U.S.C.j841(a)(1)
                                      21U.S.C.j853
 IJNITED STATkS oF Av bnltlcA

 VS.


 JEFFREY CLARK W ARREN
                      D efendant.


                               SUPE R SED IN G IN DIC TM EN T

        The Grand Jury chargesthat:

                                          C O UN T I
                 Possession w ith Intentto D istribute a Controlled Substance
                                    (21U.S.C.j841(a)(1))
        On oraboutFebruary 6,2020,in Broward Cotmty,in the Southem DistrictofFlorida,the

 defendant,

                               zsfFuxv CLARX wauuxx,
 did know ingly and intentionally possess w ith intent to distribute a controlled substance, in

 violation ofTitle21,United StatesCode,Section 841(a)(1).
        PlzrsuanttoTitle21,United StatesCode,Section 841(b)(1)(A),itisfurtherallegedthat
 thisviolation involved 50 gram sorm ore ofm etham phetnm ine,a Schedule 11controlled substance.
Case 0:21-cr-60136-RAR Document 5 Entered on FLSD Docket 06/09/2021 Page 2 of 5




                                           CO U N T 2
                  Possession w ith Intentto D istribute a C ontrolled Substance
                                       (21U.S.C.j841(a)(1))
        On oraboutFebruaty 12,2020,in Broward Cotmty,in the Southem DistrictofFlorida,the

 defendant,

                                 JEFFREY CLARK W ARREN
 did knowingly and intentionally possess with intent to distribute a controlled substance, in

 violationofTitle21,United StatesCode,Section 841(a)(1).
        Pursuantto Title21,United StatesCode,Section 841(b)(1)(A),itisfurtherallegedthat
 tllisviolationinvolved50 grnms'orm oreofm ethnmphetnm ine, aSchedule11controlledsubstance.

                                           CO U N T 3        k
                  Possession w ith lntentto D istribute a C ontrolled Substance
                                       (21U.S.C.j841(a)(1))
        O n or aboutJanuary 9,2021,in Brow ard Cotm ty,in the Southem D istdct of Florida,the

 defendant,

                                 JEFFR EY CL AR K W A RR EN ,

 did knowingly and intentionally possess with intent to distribute a controlled substance, in

 violationofTitle21,United StatesCode,Section 841(a)(1).
        Ptlrsuantto Title21,United StatesCode,Section 841(b)(1)(A),itisfurtherallegedthat
 thisviolation involved50 gramsorm oreofm ethamphetam ine,aSchedule11controlled substance.

                                 FO R FEITUR E A LLEG A TIO N S

                The allegations of this Superseding lndictm ent are hereby re-alleged and by this

 reference ftzlly incorporated herein for the pup ose of alleging forfeiture to the U rlited States of

 A m erica of certain property in w hich the defendant, JEFFREY C LAR K W ARR EN , has an

 interest.
Case 0:21-cr-60136-RAR Document 5 Entered on FLSD Docket 06/09/2021 Page 3 of 5




               Upon conviction ofaviolation ofTitle21,Urlited StatesCode,Section 841(a)('
                                                                                        1),
 as alleged in this Superseding Indictment,the defendantshallforfeitto the Urlited States any

 property constituting,orderived from,âny proceedsobtained,directly orindirectly,asa resultof

 such offense,and any property used,orintended to beused,in any mnnnerorpart,to comm itor

 facilitate thecomm ission ofsuch offense,pursuarltto Title21,United StatesCode,Section 853.

         Al1pursuantto the procedures setforth atTitle 21,United StatesCode,Section 853,as

 incorporatedbyTitle28,United StatesCode,Sedion2461(c).




                                                  A TRU E BILL



                                                  FOR EPER SON


   =-'              T              f
 JUA N AN T 10 G ON ZM EZ
 A CTW G UM TED ST ES A TTORN EY
                           *


      ES M .U STYN
 A SSISTAN T U N ITED STATE S A TTORN EY
  Case 0:21-cr-60136-RAR Document 5 Entered on FLSD Docket 06/09/2021 Page 4 of 5
                                         UNITED STATES DISTRICT CO URT
                                         SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AM ERICA                                 CASE NO.21-60136-CR-RUM /STM USS(s)

JEFFREY CLARK W ARREN                                     C ERTIFICATE OF TRIA L ATTO RNEY*

                                                          Superseding CaseInformation:
                     Defendant               /

CourtDivision:(selectOne)                                 New defendantts) .           Yes
       M iaml             K ey W est                      Numberofnew defendants
z      FTL                MP B         FTP                Totalnumberofcounts                3

                1have carefully considered the allegationsofthe indictment,thenumberofdefendants,thenumberof
                probable witnessesand the legalcom plexitiesofthelndictment/l formation attachedhereto.
                1am aware thatthe information supplied on this statementwillbe relied upon by the Judges ofthis
                Courtin setting theircaleùdars and scheduling criminaltrials underthe mandate ofthe Speedy Trial
                Act,Title28U.S.C.Section 3161.
       3.       lnterpreter:      (YesorNo)          No
                Listlanguage and/ordialect
                Thiscasewilltake 3-4 daysforthepartiestotry.
                Please check appropriate category andtypeofoffense listed below:
                tcheckonlyone)                                  (Checkonlyone)

       1        0 to 5 days                      d              Petty
       11       6 to 10 days                                    M inor
                11to 20 days                                    M isdem.
       IV       21to 60 days                                    Felony                 @
       V        61daysandover
       6.       Hasthiscasepreviouslybeen filedinthisDistrictCourt?                  (YesorNo)       Yes
         lfyes:Judge Ruiz/strauss                         CaseNo.21-60136-CR-Ruiz/Skauss
         (Attachcopyofdispositiveorder)
         Hasacomplaintbeen filed in thismatler?                           NO
         Ifyes:MajistrateCaseNo.
         Relatedm lscellaneousnumbers:
         Defendantts)infederalcustody asof
         Defendantts)in statecustodyasof                  Januarv9.2021
         Rule20 from theDistrictof
         Isthisapotentialdeathpenaltycase?(YesorNo)               No
                D oesthiscase originatefrom a matterpending inthe CentralRegion oftheU.S.Attorney'sOffice
                priortoAugust9,2013(Mag.JudgeAlicia0.Valle)?                         Yes             No ?'
       8.       Doesthiscase originatefrom amatterpending intheNorthern Region oftheU .S.Attorney'sOffice
                priortoAugust8,2014(Mag.JudgeShaniekM aynard)?                       Yes             No z
                D oesthiscaseoriginatefrom a matterpending inthe CentralRegion oftheU .S.Attorney'sOffice
                priortoOctober3,2019(M ag.JudgeJaredStrauss)?                        Yes             No z
                                                                                 e               *


                                                                  AM ES M .U STYNO
                                                                 ASSISTAN T UM TED STATES ATTORNEY
                                                                 BarNllmber:A5502615
 *penalty Sheetts)attached                                                                                   Rsv6/5/2020
Case 0:21-cr-60136-RAR Document 5 Entered on FLSD Docket 06/09/2021 Page 5 of 5




                           UM TED STATES DISTRICT COURT
                          MOUTHERN DISTRICT OF FLORIDA
                                     PENW TY SHEET

 D efendant'sN am e:   JE FFR EY CL ARK W AR R EN
 Cotmts#:1-3

 Possession with Intentto Distribute aControlled Substance

 Title21,UnitedStatesCode,Section 841(a)(1)
 M ax.Penalty:

 Life Imprisonm ent with M andatory M inim um 10 Years' Imprijonm ent; $10,000,000 Fine;
 Superdsed Releaseof5 Yearsup to Life.

 *R efersonly to possible term of incarceration,does notinclude possible lnes,restitution,
 specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
